DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

After Final Response Under 37 CFR 1.116
The amendment filed on 7/20/21 under 37 CFR 1.116, in reply to the final rejection, has been considered.

Claim Status
The amendments filed 7/20/21 are acknowledged. Claims 1-130, 132-133, 136-154 and 158 are cancelled. Claims 131, 135, 155-157, and 159 are amended. Claims 131, 134-135, 155-157, and 159-164 are pending. Claims 131, 134-135, 155-157, and 159-164 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statement filed on 7/20/21 has been considered.  A signed copy is enclosed.

Claim Rejections Withdrawn
The rejection of claims 131, 134-135, 145, 155-157, 159-160, and 162-164 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of applicant’s amendments thereto. The rejection of claims 132, 142-143, and 151-154 is rendered moot by cancellation of the claims. 

The rejection of claims 135 and 162-164 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating leukemia with CP1 antibody, does not reasonably provide enablement for treatment of all cancers with all of the encompassed antibodies is withdrawn in light of applicant’s amendments thereto. 

The rejection of claims 131, 134-135,155-157, and 159-164 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Highlander on 1/3/22.
The application has been amended as follows: 
In the claims:
In claim 131, the phrase “SEQ ID NO:66, and wherein the sequence identity is determined with a sequence comparison computer program BLAST at the default parameters.” Is amended to read “SEQ ID NO: 66.” 
In claim 135, the phrase “SEQ ID NO:66, and wherein the sequence identity is determined with a sequence comparison computer program BLAST at the default parameters.” Is amended to read “SEQ ID NO: 66.” 
In claim 159, the phrase “SEQ ID NO:11, and wherein the sequence identity is determined with a sequence comparison computer program BLAST at the default parameters.” Is amended to read “SEQ ID NO: 11.” 
Claims 161 and 164 are amended to read as follows:
161. The isolated antibody or fragment thereof of claim 159, wherein the heavy chain has an amino acid sequence that comprises SEQ ID NO:2 or SEO ID NO: 14, and wherein the light chain has an amino acid sequence that comprises SEQ ID NO: 11.
164. The method of claim 135, wherein: the heavy chain CDR1 has an amino acid sequence that consists of SEQ ID NO:42; the heavy chain CDR2 has an amino acid sequence that consists of YTS; the heavy chain CDR3 has an amino acid sequence that consists of DM; the light chain CDR1 has an amino acid sequence that consists of SEQ ID NO:65, the light chain CDR2 has an amino acid sequence that consists of SEQ ID NO:54; and the light chain CDR3 has an amino acid sequence that consists of SEQ ID NO:66.

Conclusion
Claims 131, 134-135, 155-157, and 159-164 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        1/3/22

/BRIAN GANGLE/Primary Examiner, Art Unit 1645